                                                            Case 3:19-cv-00146-RCJ-CLB Document 42 Filed 03/08/21 Page 1 of 2



                                                        1

                                                        2

                                                        3

                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9
                                                       10

                                                       11                                 UNITED STATES DISTRICT COURT
                                                       12
SIMONS HALL JOHNSTON PC




                                                                                                 DISTRICT OF NEVADA
                   6490 S. McCarran Blvd., Ste. F-46




                                                       13
                                                            ENVTECH, INC. a Nevada Corporation,               CASE NO.: 3:19-cv-00146 -RCJ-CBC
                        Phone: (775) 785-0088
                           Reno, NV 89509




                                                       14
                                                                                  Plaintiff,
                                                       15                                                     ORDERGRANTING STIPULATION FOR
                                                            v.                                                EXTENSION OF TIME FOR PLAINTIFF
                                                       16                                                     TO FILE REPLY IN SUPPORT OF
                                                          WLODZIMIERZ JAN LITWIN, a California                MOTION FOR ENTRY OF DEFAULT
                                                       17
                                                          resident, DOES I through X, and ROE                 JUDGMENT (ECF NO. 41)
                                                       18 CORPORATIONS I through X,
                                                       19                         Defendants.
                                                       20

                                                       21          Plaintiff EnvTech, Inc. (“EnvTech”), by and through its counsel of record, Simons Hall

                                                       22 Johnston PC, and Defendant Wlodzimierz Jan Litwin’s (“Litwin”), by and through his counsel of

                                                       23 record, Jerry Carter, Esq., of the Sierra Crest Business Law Group, hereby stipulate to a four (4) day

                                                       24 extension of time for EnvTech to file its Reply in Support of Motion for Entry of Default Judgment

                                                       25 [ECF 37]. This request is made in good faith, is not made for the purpose of delay, and will not

                                                       26 result in any undue delay or prejudice. Accordingly, the Parties have agreed and stipulate that the

                                                       27 deadline for Plaintiff to file its Reply will be on or before March 12, 2021.

                                                       28   ///

                                                                                                       Page 1 of 2
                                                            Case 3:19-cv-00146-RCJ-CLB Document 42 Filed 03/08/21 Page 2 of 2



                                                        1 RESPECTFULLY SUBMITTED,

                                                        2
                                                             DATED this 5th day of March, 2021.                  DATED this 5th day of March, 2021.
                                                        3

                                                        4    BY:     /s/ Jeremy B. Clarke                  .     BY:     /s/ Jerry C. Carter          .
                                                                   ANTHONY L. HALL, Esq.                               JERRY CARTER, Esq.
                                                        5          Nevada Bar No. 5977                                 Nevada Bar No. 5905
                                                                   AHall@SHJNevada.com                                 JCarter@sierracrestlaw.com
                                                        6                                                              SIERRA CREST BUSINESS LAW GROUP
                                                                   JEREMY B. CLARKE, Esq.                              691 Sierra Rose Drive, Suite B
                                                                   Nevada Bar No. 13849                                Reno, Nevada 89511
                                                        7
                                                                   JClarke@SHJNevada.com                               Telephone: (775) 448-6070
                                                        8          SIMONS HALL JOHNSTON PC
                                                                   6490 S. McCarran Blvd., Ste. F-46                   Attorneys for Defendant
                                                        9          Reno, Nevada 89509                                  Wlodzimierz Jan Litwin
                                                                   Telephone: (775) 785-0088
                                                       10

                                                       11          Attorneys for Plaintiff EnvTech, Inc.

                                                       12
SIMONS HALL JOHNSTON PC




                                                                                                               ORDER
                   6490 S. McCarran Blvd., Ste. F-46




                                                       13
                        Phone: (775) 785-0088




                                                                    Pursuant to the stipulation of the parties, and good cause appearing, IT IS HEREBY
                           Reno, NV 89509




                                                       14

                                                       15 ORDERED that the deadline for Plaintiff to file its Reply in support of its Motion for Entry of

                                                       16 Default Judgment will be on or before March 12, 2021.

                                                       17

                                                       18                                  UNITED STATES DISTRICT JUDGE

                                                       19

                                                       20                                   DATED: March 8, 2021.

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28

                                                                                                           Page 2 of 2
